Citation Nr: 9908576	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C. § 1151 for 
claimed misdiagnosis of sugar diabetes in 1984.  

2.  Entitlement to benefits under 38 U.S.C. § 1151 for 
claimed erroneous prescription of Thorazine.  

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for an 
acquired psychiatric disability.  

4.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a scalp 
disability.  

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a neck 
disability.  

6.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a side 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
He served as a clerk typist and did not have foreign, 
overseas or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a November 1998 statement, the veteran asserted that a 
heart attack had been deliberately given to him as the result 
of a computerized tomography scan during hospitalization.  In 
a September 1998 letter to the President of the United 
States, he alleged that he was given a magnetic resonance 
imaging (MRI) test, knowing that he had a metal plate in his 
head, which caused a speech defect and "God knows what 
else."  There are also new psychiatric diagnoses which were 
not previously considered.  The issues pertaining to a heart 
attack, MRI testing, adjustment and major depressive 
disorders, a speech defect and "God knows what else" have 
not been developed for consideration by the Board and are 
referred to the RO for appropriate action.  Referral to the 
RO is appropriate for these issues as the RO has not yet 
taken action on these claims and it is not clear what the 
veteran is claiming.  Cf.  Manlincon v. West, No. 97-1497 
(U.S. Vet. App. Mar. 12, 1999).  

In a June 1997 statement, the veteran wrote, "Request 1151 
on MRI scan metal in head X-rayed any; tube in throat;"  By 
letter, later that month, the RO notified the veteran that he 
had to identify what specific determinations he disagreed 
with.  The Board finds no response or further reference to a 
disability associated with "tube in throat."  Since the 
veteran did not respond to the RO's request for 
clarification, the Board can not discern any thing more the 
RO can do in relation to the "tube in throat."  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of these issues.  38 C.F.R. § 19.13 
(1998).  The Court has noted that:  Furthermore, 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction of these issues 
have been satisfied.  Unlike the situation in Manlincon, 
these claims have not been expressly denied by the RO.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of increased disability due to 
misdiagnosis of sugar diabetes in 1984.  

3.  There is no evidence which relates increased diabetes 
disability to VA treatment.  

4.  There is no evidence of any increased disability due to a 
claimed erroneous prescription of Thorazine.  

5.  There is no evidence which relates any increased 
disability to VA treatment by the prescription of Thorazine.  

6.  In December 1972, the Board denied service connection for 
an anxiety reaction on the basis that the disability existed 
before service and was not aggravated in service.  

7.  In March 1985, the Board again denied service connection 
for a psychiatric disability on the basis that the disability 
existed before service and was not aggravated in service.  

8.  In April 1989, the Board again denied service connection 
for an acquired psychiatric disability on the basis that the 
new evidence did not show the pre-existing disability 
increased in severity during service.  Service connection for 
a psychosis and an organic brain syndrome was considered on a 
de novo basis and denied for the reason that they were first 
demonstrated many years after service and were not incurred 
in or aggravated by service.  

9.  In December 1994, the RO made a rating decision in which 
it determined that the veteran had not submitted new and 
material evidence to reopen claims of service connection for 
an organic brain syndrome or nervous condition.  

10.  Evidence submitted since the December 1994 rating 
decision includes sworn testimony which is not new in 
relation to previous testimony and statements.  

11.  Evidence submitted since the December 1994 rating 
decision includes private and VA medical records which show 
the continuance of psychiatric disability (which is not in 
dispute) and does not indicate onset or increase during 
service.  

12.  The veteran has not submitted new and material evidence 
on the issues of incurrence or aggravation, or which 
otherwise is so significant that it must be considered in 
order to fairly decide the merits of his claim for service 
connection for an acquired psychiatric disability.  

13.  In March 1985, the Board denied service connection for a 
scalp disability on the basis that the disability existed 
before service and was not aggravated in service.  

14.  Evidence submitted since the March 1985 Board decision 
includes sworn testimony which is not new in relation to 
previous testimony and statements.  

15.  Evidence submitted since the March 1985 Board decision 
includes private and VA medical records which show the 
continuance of the scalp scar (which is not in dispute) and 
does not indicate onset or increase during service.  

16.  The veteran has not submitted new and material evidence 
on the issues of incurrence or aggravation, or which 
otherwise is so significant that it must be considered in 
order to fairly decide the merits of his claim for service 
connection for a scalp disability.  

17.  In March 1985, the Board denied service connection for a 
neck disability, with the decision based in significant part 
on the absence of evidence of a current neck disability.  

18.  In December 1994, the RO found that there was no new and 
material evidence to reopen the claim for a neck disability 
and the veteran did not make a timely appeal.  

19.  Following the December 1994 rating decision, the RO 
received evidence of a current neck disability which was not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

20.  In March 1985, the Board denied service connection for a 
side disability.  Testimonial evidence received since then is 
cumulative of sworn testimony in evidence at the time of the 
1985 Board decision.  

21.  Since the March 1985 Board decision, VA has not received 
any additional competent evidence of a current left side 
disability or of a chronic left side disability incurred or 
aggravated in service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to benefits under 38 U.S.C. 
§ 1151 for claimed misdiagnosis of sugar diabetes in 1984 is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991).  

2.  The claim of entitlement to benefits under 38 U.S.C. 
§ 1151 for claimed erroneous prescription of Thorazine is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991).  

3.  Evidence received since the Board denied service 
connection for a psychiatric disability in April 1989 and the 
RO denied service connection in December 1994 is not new and 
material.  38 C.F.R. § 3.156 (1998). 

4.  The claim for service connection for a psychiatric 
disability is not reopened and the previous denial remains 
final.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1998). 

5.  Evidence received since the Board denied service 
connection for a scalp disability in March 1985 is not new 
and material.  38 C.F.R. § 3.156 (1998). 

6.  The claim for service connection for a scalp disability 
is not reopened and the previous denial remains final.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998). 

7.  Evidence received since the Board denied service 
connection for a neck disability in March 1985 and the RO 
denied service connection in December 1994 is new and 
material.  38 C.F.R. § 3.156 (1998). 

8.  The claim for service connection for a neck disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991). 

9.  Evidence received since the Board denied service 
connection for a side disability in March 1985 is not new and 
material.  38 C.F.R. § 3.156 (1998). 

10.  The claim for service connection for a side disability 
is not reopened and the previous denial remains final.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That means that for each element 
which must be proven to support the claim, there must be at 
least some supporting evidence.  Cf.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In this case, the veteran has been appraised of the evidence 
needed to support his claim by the rating decision, statement 
of the case and supplemental statements of the case in 
accordance with 38 U.S.C.A. § 5103 (West 1991).  In his 
letter dated November 18, 1998, the veteran expressed that 
when records are lost regarding a claim or regarding any 
claim, the burden of proof should no longer be on the 
veteran.  The burden of proof should shift to VA.  The file 
does not indicate that any records are missing.  Just because 
the file does not support the claim, it can not be assumed 
that records are missing.  The veteran's assertion that the 
record should support his claim does not shift burden of 
proof to VA.  The claimant still bears the responsibility to 
submit some evidence that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In March 1998, the veteran testified at an RO hearing.  In 
the August 1998 supplemental statement of the case, the RO 
hearing officer stated that the testimony was irrational and 
incoherent.  The Board has reviewed the hearing transcript 
and finds no reason to disagree with the hearing officer who 
actually witnessed the veteran's demeanor.  


38 U.S.C.A. § 1151

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub 
Nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown 
v. Gardner, 115 S. Ct. 552 (1994) the Court declared invalid 
the provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring 
VA fault or accident prior to recovery under 38 U.S.C.A. § 
1151.  In December 1994, the United States Supreme Court 
(Supreme Court) held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).  In Footnote 3 of the opinion, 
the Supreme Court suggested that § 1151 does not authorize 
compensation for all injuries that might be said literally to 
"result" from VA treatment.  Subsequently, the VA Secretary 
sought an opinion from the Attorney General as to the scope 
of the exclusion from § 1151 coverage contemplated by the 
Supreme Court's decision.  In a memorandum to the Secretary 
dated January 20, 1995, the Deputy Assistant Attorney 
General, Office of Legal Counsel, U.S. Department of Justice, 
expressed the view that Footnote 3 of the Gardner decision 
". . . is read most accurately as excluding from coverage 
under § 1151 only those injuries that are certain, or perhaps 
the very nearly certain, result of proper medical 
treatment."  38 C.F.R. § 3.358(c) was amended accordingly.  

In determining whether such additional 
disability resulted from a disease or an 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 

(1)	It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith. 

(2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358(c) (1998).  

As discussed above, it is the veteran's responsibility to 
present evidence of a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  One of the critical elements of a 
well grounded claim is evidence of increased disability.  
This evidence must be provided by a competent witness.  Where 
a medical question is involved, the opinion of a lay witness 
is not competent evidence.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  This case involves questions of medical 
treatment and consequently requires evidence from a physician 
or other medical professional who has the training and 
expertise necessary to provide competent evidence about 
treatment and to report increased disability.  No such 
evidence has been submitted.  

The veteran has testified challenging the use of Thorazine 
and questioning the diagnosis and treatment of diabetes 
mellitus.  However, he does not have the medical training or 
experience to present competent evidence on a medical 
question.  See Grottveit.  Nor does he have the competence to 
report what a physician told him.  See Warren v. Brown, 6 Vet 
App 4 (1993).   

In this case, while there are extensive medical records, the 
veteran has not presented any competent evidence of increased 
disability due to the use of Thorazine or untimely diagnosis 
of diabetes.  Further, he has not presented evidence which 
links such an increase to VA treatment.  As there is no 
competent evidence on the critical elements of the veteran's 
claim, it is not well grounded and must be denied.  

New and Material Evidence

Unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  Decisions 
of the Board are final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).  A final Board decision subsumes 
the prior RO rating actions.  38 C.F.R. § 20.1104 (1998).  

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  Therefore, the first matter to 
be determined is whether the veteran has submitted new and 
material evidence to reopen his claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit pointed out that the new evidence did not have to 
change the final result, the regulation merely required that 
it be "so significant that it must be considered in order to 
fairly decide the merits of the claim."  

In determining whether the veteran has submitted new and 
material evidence, which is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," VA considers the basis of the previous denial.  See 
Evans v. Brown; 9 Vet. App. 273 (1996).  

Despite numerous hospitalizations and examinations, the 
veteran has asserted that he has never been properly examined 
by VA and requests further examination.  He also requests a 
medical opinion on the aggravation of his pre-existing 
disabilities during service.  This request for further 
development will not be granted at this time.  Once the Board 
has denied a claim, or the veteran has not made a timely 
appeal of an RO decision, the veteran must present new and 
material evidence to reopen the claim.  See Barnett.  If the 
veteran presents new and material evidence, the claim is 
reopened.  Then, second, it must be determined if the veteran 
has submitted evidence of a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thirdly, if the veteran has presented 
evidence of a well grounded claim, VA has a duty to assist 
him in further development.  See Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999).  In this case, the veteran is 
several steps away from VA having a duty to do further 
development.  He must first submit new and material evidence 
to reopen the claim and he must submit evidence that the 
claim is well ground; that is, that the claim is plausible.  

Whether the veteran has submitted new and material evidence
 to reopen a claim for an acquired psychiatric disability

In December 1972, the Board denied service connection for an 
anxiety reaction on the basis that it preexisted service and 
there was no increase in pathology during service.  The 
evidence at that time included the service medical records, 
the report of the October 1971 VA examination which diagnosed 
a moderate anxiety reaction, and the veteran's claim in which 
he certified that he had problems which his nerves during 
service.  

In its March 1985 decision, the Board denied service 
connection for a psychiatric disability, concurring with the 
December 1972 decision that an anxiety reaction existed 
before service and did not increase in severity during 
service.  The Board found that evidence of post service 
symptomatology was not sufficient to reopen the claim.  The 
additional evidence considered by the Board in 1985 included 
pre-service medical reports showing a head injury, lay 
statements indicating functional deficits before and after 
service , and the veteran's May 1983 sworn testimony as to 
symptomatology before, during and after service.  

In April 1989, the Board considered the claim of entitlement 
to service connection for an acquired psychiatric disability.  
The Board reviewed all the evidence including medical reports 
which contained diagnoses of psychoses, personality disorders 
and organic brain syndrome, which were made years after 
service.  There were also transcripts of sworn testimony at 
an RO hearing in December 1987 and a Board hearing in January 
1989.  The Board determined that there was no new factual 
basis to reopen the claim for service connection for an 
acquired psychiatric disability.  The organic brain syndrome 
and psychosis were evaluated on a de novo basis and the Board 
determined that they were first demonstrated many years after 
service and were not incurred in or aggravated by service.  

The veteran subsequently reasserted his claim.  Additional 
private and VA medical records were received showing the 
continuation of previous diagnoses and treatment.  In 
December 1994, the RO made a rating decision in which it 
determined that the veteran had not submitted new and 
material evidence to reopen claims of service connection for 
an organic brain syndrome or nervous condition.  The 
veteran's notice of disagreement was received in May 1995.  
The statement of the case was issued on May 18, 1995.  On 
July 8, 1996, the RO received a VA Form 9, Appeal to Board of 
Veterans' Appeals, which read, "I appeal the RO's 
Decision(s) in Ref. To My Claim dtd May 18, 1995 please send 
soc/ssoc."  In August 1996, the RO informed the veteran that 
the one year appeal period had passed.  In October 1996, the 
veteran appeared at an RO hearing.  He presented oral 
testimony and a written brief, which addressed the merits of 
the underlying claim.  The veteran has not claimed or 
submitted evidence of a timely appeal of the December 1994 
rating decision.  Consequently, the December 1994 rating 
decision is final.  The October 1996 testimony and statement 
were accepted as a claim of new and material evidence to 
reopen claims including an acquired psychiatric condition.  
The October 1996 claim led to the current appeal.   

Under these circumstances, evidence of current disability 
would not be material.  To reopen the claim, the evidence 
would have to bear on the question of whether the disability 
was incurred (began) or was aggravated (increased) during 
service.  

The veteran's sworn hearing testimony October 1996 and March 
1998 did not provide any new evidence beyond his previous 
sworn testimony and certified statements.  

The new medical evidence shows some additional psychiatric 
diagnoses.  These new diagnoses may form a basis for a new 
claims and are referred to the RO for such action as may be 
appropriate, as discussed in the Introduction, above.  

The new information also repeats diagnoses which were 
previously considered.  This information is not new.  None of 
the new medical records (except the March 1997 VA neurologic 
examination) addresses psychiatric disability during service.  
Therefore, they are not evidence of incurrence or of 
increased symptomatology or aggravation.  

On the March 1997 VA neurologic examination, the veteran 
pressed the physician for an opinion regarding his fitness 
for service at the time of induction.  The Board emphasizes 
that having a disability at the time of entrance into service 
is not evidence supporting service connection.  If there was 
a pre-existing disability, service connection requires 
evidence that the level of disability increased during 
service and that the increase was not due to the natural 
progress of the disease.  The evidence must demonstrate 
increased disability in service and there is no basis in law 
or regulations to presume that a pre-existing disability was 
aggravated by service.  38 C.F.R. § 3.306 (1998).  

The physician stated:  

Based on the history he relates I would 
think he would have been declared unfit 
for duty.  I do not believe that military 
service would have aggravated his 
underlying condition any more than 
civilian life would have.  

This opinion does not identify any increased disability 
during service.  Rather, it states that if there was any 
increase, it was due to the natural progress of the disease.  
Such medical opinion evidence would provide a basis for 
denying the claim under the provisions of 38 C.F.R. 
§ 3.306(a) (1998).  It does not support the claim and need 
not be considered to fairly adjudicate the claim which has 
already been denied.  

When the case was previously denied, the evidence did not 
show incurrence or aggravation during service.  As there is 
no additional evidence indicating that a psychiatric 
disability began or increase in severity during service, 
there is no new evidence which is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  There is no evidence on this issue which meets 
the definition of "new and material" so the claim can not 
be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156 (1998).   

Whether the veteran has submitted new and material evidence
to reopen a claim for a scalp disability

At the time of the March 1985 Board decision which denied 
service connection for a scalp disability, the evidence 
included the service medical records.  A 11/2 inch scar was 
noted in the left parietal area when the veteran was examined 
for service in April 1969.  The service medical records did 
not document any scar symptoms in service.  The July 1951 
reports from T. M. Moore, M.D., and Temple Hospital confirmed 
the scalp lacerations which resulted from the veteran being 
run over by a car at age 2.  On the October 1971 VA 
examination, it was reported that the veteran had a well 
healed 21/2 centimeter scar in the left parietal region as the 
result of an injury at age 2.  There was sworn testimony at a 
May 1983 RO hearing of head pain during the veteran's 
childhood.  The June 1983 VA examination again documented the 
21/2 centimeter scar on the veteran's scalp.  In March 1985, 
the Board denied service connection for the preexisting scar 
of the scalp because it was not aggravated in service.  The 
Board recited that the evidence showed the veteran had a 
scalp scar due to a childhood injury; it was confirmed when 
he was examined for service; and there was no evidence that 
it was symptomatic during or after service.  Under these 
circumstances, to be new and material, the evidence would 
have bear on incurrence or increased disability during 
service.  

Since the March 1985 Board decision, there have been numerous 
medical reports.  A few note the old healed scar on the 
scalp.  In a July 1990 clinical note, Zia Abdi, M.D., 
identified old scars from previous surgery and injury.  None 
of the physicians who have examined the veteran since March 
1985 have indicated that the scalp scar began or increased in 
severity during service.  

The veteran has presented sworn testimony on several 
occasions since March 1985.  His testimony was cumulative of 
previous testimony and was not new.  He has not provided any 
additional evidence of symptomatology during service or that 
the scar symptoms increased in severity during service.  

As there is no new evidence that the scalp scar had its onset 
or became worse in service, there is no new and material 
evidence to reopen this claim.  

Whether the veteran has submitted new and material evidence
to reopen a claim for a neck disability

The March 1985 Board decision denied service connection for a 
neck disability.  The evidence at time included the service 
medical records and the report of October 1971 VA X-ray 
studies showing a congenital variance with blocked vertebra 
at the C2-C3 level.  There was sworn testimony at a May 1983 
RO hearing in which the veteran testified that his neck hurt 
during and after service.  There was also the report of the 
June 1983 VA examination which noted the veteran's complaints 
of left neck tenderness and found no evidence of a neck 
problem.  The Board denied the claim, in March 1985, because 
there was one complaint in service with nothing since then 
and a recent VA examination did not show any disability.  To 
be new and material, evidence would have to show that there 
was a disability, in addition to the congenital variance with 
blocked vertebra at the C2-C3 level found on the October 1971 
VA X-ray studies; or that the in-service symptoms were 
chronic.  

Subsequent medical evidence includes a November 1984 VA 
clinical record received in January 1986.  It shows the 
veteran complained of neck pain and the physician found the 
neck range of motion to be free and painless, with the 
veteran unable to pinpoint the location of the pain.  January 
1985 X-rays of the cervical spine were read as negative.  
This information is essentially repetitive of the June 1983 
VA examination.  

There were neck complaints on the July 1986 VA examination, 
neck findings were not reported to be abnormal and no neck 
disorder was diagnosed.  X-rays of the cervical spine showed 
the vertebral bodies to be intact and the paravertebral 
tissues appeared within normal limits.  There was no evidence 
of spondylitis.  The physician's impression was an 
unremarkable cervical spine.  

A private X-ray study of the cervical spine, in November 
1986, disclosed an anomalous fusion of the second and third 
vertebral segments in the cervical spine.  This was 
essentially the same as the C2-C3 congenital anomaly noted on 
the 1971 VA X-rays and, consequently, is not new evidence.  

X-rays during the VA hospitalization of January and February 
1993, again "revealed a congenital anomaly at C-2 and C-3."  
Congenital anomalies are not disabilities within the meaning 
of the law and regulations providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  Therefore, these 
confirmations of a congenital condition are not evidence of 
disability.  

In December 1994, the RO denied the veteran's request to 
reopen the claim and informed him that new and material 
evidence was needed to reopen the neck claim.  The veteran's 
notice of disagreement was received in May 1995.  The 
statement of the case was issued on May 18, 1995.  On July 8, 
1996, the RO received a VA Form 9, Appeal to Board of 
Veterans' Appeals, which read, "I appeal the RO's 
Decision(s) in Ref. To My Claim dtd May 18, 1995 please send 
soc/ssoc."  In August 1996, the RO informed the veteran that 
the one year appeal period had passed.  In October 1996, the 
veteran appeared at an RO hearing he presented oral testimony 
and a written brief, which addressed the merits of the 
underlying claim.  The veteran has not claimed or submitted 
evidence of a timely appeal of the December 1994 rating 
decision.  Consequently, the December 1994 rating decision is 
final.  The October 1996 testimony and statement were 
accepted as a claim of new and material evidence to reopen 
claims for an acquired psychiatric condition, a scalp 
condition, a neck condition and a side condition.  The 
October 1996 claim led to the current appeal.   

At the October 1996 and March 1998 RO hearings, the veteran 
reported that his neck was symptomatic during service.  Such 
testimonial evidence is cumulative of previous sworn 
testimony and certified statements.  It is not new.  

In November 1996, the RO requested VA medical records.  These 
included the report of hospitalization from January to July 
1994, which contains a diagnosis of arthritis of the neck.  
The report of the March 1997 VA neurology examination notes 
that magnetic resonance imaging disclosed some ligamentum 
flavum hypertrophy and bulging discs with mild cord narrowing 
at C4-5 and C5-6 levels.  Plain films again showed congenital 
fusion at the C2-3 level.  

When the neck claim was previously denied by the Board and 
the RO, the absence of a current disability was a significant 
factor.  There is now evidence that the veteran has a neck 
disability in addition to his congenital abnormality.  
Because the absence of a current disability was a substantial 
factor in the previous denial, evidence of a current 
disability must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (1998).  
Consequently, the claim for service connection for a neck 
disability is reopened and must be adjudicated on a de novo 
basis.  The Board does not reach a determination as to 
whether the new evidence would change the outcome.  See 
Hodge.  The Board makes no determination as to whether the 
claim is well grounded.  See Winters.  

Whether the veteran has submitted new and material evidence
to reopen a claim for a side disability

The March 1985 Board decision denied service connection for a 
side disability because there was one complaint in service 
with nothing since then and a recent VA examination did not 
show any disability.  To be new and material, evidence would 
have to show that the disability in service was chronic, or, 
that there was a current disability, and that there was a 
connection of the current disability to disease or injury in 
service.  

At the time of the March 1985 decision, the evidence 
contained the service medical records.  There was also the 
veteran's sworn testimony at the May 1983 RO hearing of his 
left side hurting in service and of continuing symptoms.  
There was also the report of the June 1983 VA examination 
which considered the veteran's complaint and concluded that 
there was no evidence of a side problem.  

Under these circumstances, to reopen the claim, the veteran 
would have to submit evidence of a current left side 
disability or new evidence that the left side symptoms in 
service represented the onset of a new chronic disability or 
the aggravation of a preexisting chronic disability.  No such 
evidence has been submitted.  No physician or other competent 
medical witness has diagnosed a current left side disability 
or identified the symptoms during service as the onset or 
increased severity of a chronic side disability.  

The veteran has provided additional testimony of left side 
symptoms during service.  This sworn testimony is evidence 
but it is cumulative of the sworn testimony previously of 
record.  It is not new.  It is not a basis to reopen the 
claim.  

Review of the lay and medical evidence submitted since the 
March 1985 Board decision does not reveal anything new which 
would have to be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (1998).  There is no 
new and material evidence on this issue.  Consequently, the 
claim for service connection for a left side disability can 
not be reopened and the previous denial remains final.  


ORDER

The petition to reopen a claim of service connection for a 
neck disability is granted.  

Benefits under 38 U.S.C. § 1151 for claimed misdiagnosis of 
sugar diabetes in 1984, are denied.  Benefits under 38 U.S.C. 
§ 1151 for claimed erroneous prescription of Thorazine are 
denied.  The petition to reopen claims for service connection 
for acquired psychiatric disability, a scalp disability, or a 
side disability is denied.  


REMAND

The issue of entitlement to service connection for a neck 
disability is REMANDED to the RO for adjudication on a de 
novo basis, considering all evidence both old and new.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  The 
remand herein is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 Department of Veterans Affairs

